Citation Nr: 1202035	
Decision Date: 01/19/12    Archive Date: 01/30/12

DOCKET NO.  02-11 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).

	
REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Durham, Associate Counsel







INTRODUCTION

The Veteran served on active duty from September 1968 to April 1970. 

This case comes to the Board of Veterans' Appeals (Board) on appeal from an October 2001 rating decision of the VA RO in Waco, Texas which denied the Veteran's claim for entitlement to service connection for PTSD. 

This case was initially remanded by the Board in October 2004 for additional evidentiary development.  This was accomplished, and in October 2006 the VA Appeals Management Resource Center (AMC) issued a supplemental statement of the case (SSOC) which continued to deny the Veteran's claim for entitlement to service connection for PTSD.  The Veteran's claims folder was returned to the Board for further appellate proceedings. 

This case was again remanded by the Board in February 2007 for additional evidentiary development.  In accordance with the Board's instructions, the Veteran was afforded a VA examination in March 2007, the report of which indicates the examiner reviewed the Veteran's past medical history, recorded his current complaints, and conducted an appropriate examination.  In a February 2008 addendum, the examiner also rendered an appropriate opinion in conformity with the remand instructions.  In February 2008, the AMC issued another SSOC which continued to deny the Veteran's claim for entitlement to service connection for PTSD.  Thus, all of the Board's remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance]. 

The Board notes that the Veteran was scheduled to appear for a Travel Board hearing in June 2004.  However, he failed to report for this hearing and provided no explanation for his failure to report.  His hearing request, therefore, is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2011). 

By a July 2008 determination, the Board denied the matter on appeal.  The Veteran appealed the Board's decision with regard to this matter to the United States Court of Appeals for Veterans Claims (Court).  In a March 2011 Memorandum Decision, the Court vacated the July 2008 Board decision and remanded the matter for further development and readjudication.  This issue is now before the Board for further appellate consideration.

The Board notes that the Veteran submitted additional pertinent evidence to the Board in April 2008 with a waiver of consideration by the agency of original jurisdiction (AOJ) pursuant to 38 C.F.R. § 20.1304 (2011).  Therefore, the Board finds that the solicitation of a waiver and/or remand for the RO's initial consideration of this evidence is not required.  38 C.F.R. § 20.1304(c) (2011).  

Furthermore, the Board notes that additional evidence was associated with the claims file after the most recent supplemental statement of the case (SSOC) was issued with respect to this claim without a waiver of AOJ consideration.  However, as this evidence is either duplicative of evidence already associated with the claims file or not pertinent to the issue on appeal, the Board will proceed to adjudicate the claims on its merits without any prejudice to the Veteran. 

Finally, the Board notes that a statement of the case (SOC) was issued in May 2010 with regard to the issues of entitlement to a special monthly pension and entitlement to compensation under 38 U.S.C.A. § 1151 for dehiscence of the sternum (claimed as broken sternum).  However, as a timely substantive appeal was not submitted with regard to this SOC, these issues are not currently on appeal before the Board.   


FINDING OF FACT

The most probative evidence of record does not reveal that the Veteran has PTSD that is causally or etiologically related to verified in-service stressor events.



CONCLUSION OF LAW

Service connection for PTSD is not warranted.  See 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the claimant provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

VCAA letters dated in April 2003, September 2003, and April 2005 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  These letters informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The September 2003 and April 2005 letters included a questionnaire in regard to PTSD, which instructed the Veteran as to the need to provide detailed information regarding alleged in-service stressors, to include a claim of a personal assault.  38 U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b).  To the extent that any required notice was not provided prior to the initial unfavorable adjudication, the record reflects that the claim was subsequently readjudicated and the Veteran was provided supplemental statements of the case.  Thus, the Board finds no prejudice in proceeding with adjudication of the appeal.

On March 3, 2006, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection was awarded.

In the present appeal, the Veteran did not receive notice as to the disability rating and effective date elements until a February 2007 letter.  Despite the error as to timeliness, the Board finds no prejudice to the Veteran in proceeding with the issuance of a final decision because his claim was subsequently readjudicated in a SSOC.  Furthermore, as the Board concludes below that the preponderance of the evidence is against the Veteran's claim, any questions as to the appropriate disability rating or effective date to be assigned are rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

The Board also finds that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file consist of Veteran's service treatment records, post-service medical records, and other pertinent documents discussed below.  The RO has obtained the Veteran's service treatment records, private treatment records, VA records, and the Veteran underwent VA examination in February 2006 and March 2007 to clarify the nature and etiology of his claimed disability.

The Board notes that the Veteran's representative has asserted that the March 2007 VA examination was conducted by a psychologist rather than a psychiatrist, which fails to comply with the February 2007 remand instructions.  See June 2008 appellate brief presentation.  The Board further notes that Section 5103A(a)(1) of Title 38 of the U.S. Code provides that the Secretary "shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim," which includes providing a medical examination when necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d)(1); see McLendon v. Nicholson, 20 Vet. App. 79 (2006).  However, the Court has held that VA may satisfy its duty to assist by providing a medical examination conducted by one able to provide "competent medical evidence" under § 3.159(a)(1) (2011); see Cox v. Nicholson 20 Vet. App. 563, 569 (2007).  § 3.159(a)(1) further provides that "competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions." 

The Board finds that the representative is correct that the AMC failed to strictly comply with the Board's remand instructions by not ensuring that the VA examination was conducted by a psychiatrist.  However, the Board also finds that a psychologist has the necessary education and training to provide competent medical evidence in this case within the meaning of the regulation, and the Board does not believe that the March 2007 examination and February 2008 addendum were in any way inadequate simply because the examination was not conducted by a psychiatrist.  Furthermore, the Board points out that representative has failed to identify any specific deficiency in the examination report or subsequent opinion.  Therefore, the Board finds that any error in not ensuring that the examination was conducted by a psychiatrist is non-prejudicial. 

In short, the Board has carefully considered the provisions of the VCAA in light of the record on appeal, and for the reasons expressed above finds that the development of the claim has been consistent with the provisions of the VCAA.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VCAA notices.  The purpose behind the notice requirement has been satisfied, because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his appealed claim. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Service connection for PTSD specifically requires medical evidence establishing a diagnosis of the disability, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (2011).  

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f)(1) (2011); see also, 38 U.S.C.A. § 1154(b) (West 2002).  Otherwise, the law requires verification of a claimed stressor.

Where a determination is made that the Veteran did not "engage in combat with the enemy," or the claimed stressor is unrelated to combat, the Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must include service records or other credible evidence that supports and does not contradict the Veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  See Moreau, 9 Vet. App. at 395-396; Cohen v. Brown, 10 Vet. App. 128, 42 (1997).  
38 C.F.R. § 3.304(f)(3) provides that if a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  V A will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f) (3). 

Recently, the regulations governing PTSD have been amended, effective July 13, 2010.  75 Fed. Reg. 39843-52 (July 13, 2010).  Specifically, this amendment eliminates the requirement for corroborating that the claimed in-service stressor occurred if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  Id.

The Veteran seeks service connection for PTSD.  The Veteran contends that he has PTSD related to certain stressful incidents in service.  In particular, he reports that he was sexually assaulted, that he served as a combat medic on the demilitarized zone (DMZ) in Korea from 1969 to 1970, and that he sustained a life-threatening injury during basic training when the weapon that he was firing exploded on the rifle range. 

With respect to a current diagnosis, the Board notes that there are numerous diagnoses of record of PTSD. 

With respect to combat status or credible supporting evidence that a claimed in-service stressor actually occurred, the Board has determined that the Veteran has submitted evidence corroborating that he sustained a rifle injury during basic training.  The contemporaneous medical evidence, namely, the service treatment records, reflect that the Veteran received treatment in October 1968 for an injury that occurred "when a weapon blew up on the firing range."  The Board also notes of record, two letters written by the Veteran's mother referencing the rifle range incident that the Veteran has identified. 

However, the Board has determined that the Veteran did not engage in combat with the enemy within the meaning of 38 U.S.C.A. § 1154(b).  The Board further finds that the Veteran's reported sexual assault, as well as his experiences as a combat medic on the DMZ, both identified as in-service stressors, have not been corroborated. 

In this regard, the official records do not indicate that the Veteran was awarded a medal or decoration indicative of combat service.  Though the evidence of record supports that the Veteran served as a medical specialist, there is no mention of exposure to combat during the course of his duties. 

By law, the Board is obligated under 38 U.S.C.A. § 7104(d) to analyze the credibility and probative value of all medical evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide reasons for its rejection of any material evidence favorable to the Veteran.  See, e.g., Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994). 
The Board has carefully reviewed the Veteran's service treatment and personnel records.  These records are devoid of any hint of an in-service sexual assault.  It could be argued that the Veteran did not want to make such a controversial allegation while he was still on active duty.  However, the lack of any objective evidence of the alleged assault in service is significant in that the regulations governing an award of service connection for PTSD require credible supporting evidence that a claimed in-service stressor actually occurred. 

Indeed, there is no mention of the alleged sexual assault by the Veteran until 2002, more than 32 years after separation from service.  Furthermore, the Board finds it to be particularly significant that the Veteran did not mention the alleged in-service harassment when he first filed a claim for service connection for PTSD in April 2001.  See Shaw v. Principi, 3 Vet. App. 365  (1992) [a Veteran's delay in asserting a claim can constitute negative evidence that weighs against the claim]. 

As noted above, under 38 C.F.R. § 3.304(f) provides that VA should consider other sources besides service records in corroborating an in-service stressor due to personal assault for the purposes of establishing service connection.  However, such evidence is lacking in this case. 

In summary, the Board finds that the Veteran's recent reports of sexual assault, as well as service as a combat medic are unverified and thus cannot serve as a basis for service connection for PTSD.  In making this determination, the Board has considered the July 13, 2010, amendment to the regulations governing PTSD.  However, the Board finds that this amendment is not pertinent to these reported stressors.  As noted above, this amendment eliminates the requirement for corroborating that the claimed in-service stressor occurred if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  75 Fed. Reg. 39843-52 (July 13, 2010).

In the case at hand, the Veteran's reports of being sexually assaulted in service, as well as his reports of sustaining a life-threatening injury during basic training when the weapon that he was firing exploded on the rifle range, are not related to a fear of hostile military or terrorist activity.  As such, the July 2010 amendment is not applicable to these reported stressors.  

With regard to the Veteran's reports of serving as a combat medic on the DMZ in Korea from 1969 to 1970, as noted above, the official records do not indicate that the Veteran was awarded a medal or decoration indicative of combat service.  Though the evidence of record supports that the Veteran served as a medical specialist, there is no mention of exposure to combat during the course of his duties.  Consequently, the Board finds that this claimed stressor is not consistent with the places, types, and circumstances of the Veteran's service.  As such, the July 2010 amendment is not applicable to this reported stressor either.  

Therefore, while the Board has considered whether the July 2010 amendment eliminates the requirement for corroborating that the claimed in-service stressors occurred, the Board finds that this amendment is not applicable to the Veteran's claimed stressors for the aforementioned reasons, and, as such, the stressors must still be verified or corroborated. 

The Board does find that the evidence submitted corroborates that the Veteran sustained an injury during basic training sufficient to satisfy the requirement that an in-service stressor did occur.  However, turning to the issue of whether there is medical evidence of a link between current PTSD symptoms and this verified in-service stressor, the Board finds that one does not exist. 

The Board notes a February 2006 VA examination wherein the examiner concluded that "it is as least as likely as not that the veteran's PTSD and major depression are related to military sexual trauma he reported experiencing in Korea."  As detailed above, however, the Veteran's reports as to his alleged in-service sexual assault stressor are not corroborated, as required under the regulations governing an award of service connection for PTSD.  See generally Curry v. Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous evidence has greater probative value than history as reported by the Veteran].  Accordingly, the medical opinion based thereupon is entitled to no greater weight than are the reports of the Veteran himself.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) [noting that the fact that the Veteran's history is recorded in medical records does not transform it into a competent medical opinion]; Swann v. Brown, 5 Vet. App. 229, 233 (1993) [generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described]; Reonal v. Brown, 5 Vet. App. 458, 461 (1993) [holding that the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant].  In Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005), the Court, citing its decisions in Swann and Reonal, reaffirmed that in evaluating medical opinion evidence, the Board may reject a medical opinion that is based on facts provided by the Veteran that have been found to be inaccurate or because other facts present in the record contradict the facts provided by the Veteran that formed the basis for the opinion.  So it is in this case.  Because the PTSD diagnoses of the February 2006 VA physician is based on the Veteran's unverified reports of a traumatic event in service, it cannot serve to substantiate his claim. 

The Board also notes of record a March 2007 VA examination wherein the examiner found that "at least some exaggeration is present with this individual."  The examiner further concluded that he had "a degree of skepticism especially in light of the fact that the veteran seems to be trying to find some sort of condition that qualifies for VA benefits having shifted his [PTSD] trauma from sexual assault to two other traumas."  The Board acknowledges that the examiner failed to offer a conclusive opinion in the original March 2007 report, but notes that the VA examiner rendered an opinion in the February 2008 addendum specifically finding that the Veteran's current condition could not be related to his rifle injury alone. 

The sufficiency of a stressor is a medical determination.  Cohen v. Brown, 10 Vet. App. 128 (1997).  In this case, the Board finds the VA examiner's opinion to be the most probative evidence of record as to the relationship between the Veteran's current PTSD symptoms and his claimed in-service stressor. 

The Board finds that this opinion outweighs notations made in an April 2008 VA outpatient record reflecting that the Veteran has a history of service related PTSD.  A VA nurse practitioner noted in this April 2008 VA outpatient record the Veteran's reports of injuring himself with a rifle during basic training, being raped during service by 3 men, and providing medical escort for a soldier on a medivac flight that picked up severely wounded soldiers from Vietnam in Japan.  It was determined in this record that the Veteran suffers from PTSD related to stressors discussed above occurring while serving in the United States Army in Korea, basic training, and while escorting a soldier on a medivac flight.  The Board notes that the VA nurse practitioner in this instance did not review the claims file and consequently founded her diagnosis solely on what the Veteran reported, which included the Veteran's uncorroborated stressors.  The Board finds that the diagnosis lacks in probative value and as a result, fails as competent medical evidence.  LeShore v. Brown, supra.  

As to the statements of the Veteran's representative asserting that the Veteran's PTSD is related to service, it is now well settled that lay persons without medical training, such as the Veteran's representative, are not qualified to render medical opinions regarding matters such as diagnosis of disease, which call for specialized medical knowledge.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 C.F.R. § 3.159, supra.  Therefore, the statements of the Veteran's representative as to the nexus question are accordingly lacking in probative value. 

As to the Veteran's own statements asserting that his PTSD is related to service, the Board notes that the evidence of record reflects that the Veteran served as a medical specialist in service.  However, there is no indication that he has any specialized knowledge or expertise regarding PTSD or mental disabilities which would qualify him to diagnose himself and render an opinion regarding the etiology of his own psychiatric disability.  Therefore, the Veteran's statements as to the nexus question are accordingly lacking in probative value.

Moreover, in light of the March 2007 VA examination wherein the examiner found that "at least some exaggeration is present with this individual" and further concluded that he had "a degree of skepticism especially in light of the fact that the veteran seems to be trying to find some sort of condition that qualifies for VA benefits having shifted his [PTSD] trauma from sexual assault to two other traumas"; and in light of the fact that the Veteran's personnel records do not support the Veteran's reports of serving as a combat medic, the Board finds the statements regarding his reported, unverified stressors to be not credible. 

In sum, the competent medical evidence of record indicates that the record does not establish that the Veteran's current diagnosis of PTSD is related to his military service.  In the absence of any of the required elements under 38 C.F.R. § 3.304(f), the claim for service connection for PTSD must be denied.


ORDER

Entitlement to service connection for PTSD is denied.





____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


